Name: 79/34/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 18 December 1978 relating to the Common Customs Tariff nomenclature of the Member States (subheading 73.12 B I) and determining the conditions under which certain ECSC products are eligible upon importation for a favourable tariff arrangement by reason of their end-use
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-01-16

 Avis juridique important|41979D003479/34/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 18 December 1978 relating to the Common Customs Tariff nomenclature of the Member States (subheading 73.12 B I) and determining the conditions under which certain ECSC products are eligible upon importation for a favourable tariff arrangement by reason of their end-use Official Journal L 010 , 16/01/1979 P. 0012 - 0012 Spanish special edition: Chapter 02 Volume 5 P. 0140 Portuguese special edition Chapter 02 Volume 5 P. 0140 ****( 1 ) SEE PAGE 13 OF THIS OFFICIAL JOURNAL . ( 2 ) OJ NO L 172 , 22 . 7 . 1968 , P . 1 . ( 3 ) OJ NO L 333 , 30 . 11 . 1978 , P . 7 . ( 4 ) OJ NO L 171 , 9 . 7 . 1977 , P . 1 . ( 5 ) OJ NO L 314 , 8 . 12 . 1977 , P . 21 . ( 6 ) OJ NO L 314 , 8 . 12 . 1977 , P . 14 . ( 7 ) OJ NO L 333 , 30 . 11 . 1978 , P . 25 . DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , OF 18 DECEMBER 1978 RELATING TO THE COMMON CUSTOMS TARIFF NOMENCLATURE OF THE MEMBER STATES ( SUBHEADING 73.12 B I ) AND DETERMINING THE CONDITIONS UNDER WHICH CERTAIN ECSC PRODUCTS ARE ELIGIBLE UPON IMPORTATION FOR A FAVOURABLE TARIFF ARRANGEMENT BY REASON OF THEIR END-USE ( 79/34/ECSC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , IN AGREEMENT WITH THE COMMISSION , HAVE DECIDED AS FOLLOWS : ARTICLE 1 THE COMMON CUSTOMS TARIFF NOMENCLATURE OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY WHICH - PURSUANT TO THE DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , OF 13 JANUARY 1975 , ON THE NOMENCLATURE AND RATES OF CONVENTIONAL DUTY FOR CERTAIN PRODUCTS AND THE GENERAL RULES FOR INTERPRETING AND APPLYING THE SAID NOMENCLATURE AND DUTIES ( 1 ) - APPLIES TO PRODUCTS FALLING WITHIN THE SCOPE OF THE TREATY ESTABLISHING THE EUROPEAN AND COAL AND STEEL COMMUNITY AND WHICH IS SET OUT IN COUNCIL REGULATION ( EEC ) NO 950/68 OF 28 JUNE 1968 ON THE COMMON CUSTOMS TARIFF ( 2 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 2780/78 ( 3 ), IS HEREBY AMENDED BY THE DELETION OF REFERENCE ( A ) IN SUBHEADING 73.12 B I AND THE DELETION OF RELATED FOOTNOTE ( A ). ARTICLE 2 COMMISSION REGULATION ( EEC ) NO 1535/77 OF 4 JULY 1977 DETERMINING THE CONDITIONS UNDER WHICH CERTAIN GOODS ARE ELIGIBLE UPON IMPORTATION FOR A FAVOURABLE TARIFF ARRANGEMENT BY REASON OF THEIR END-USE ( 4 ), AS AMENDED BY REGULATION ( EEC ) NO 2697/77 ( 5 ), SHALL APPLY TO THE IMPORTATION UNDER SUBHEADING 73.08 A OF IRON OR STEEL COILS FOR RE-ROLLING , LESS THAN 1.50 M IN WIDTH , INTENDED FOR RE-ROLLING . ARTICLE 3 COMMISSION REGULATION ( EEC ) NO 2695/77 OF 7 DECEMBER 1977 DETERMINING THE CONDITIONS UNDER WHICH GOODS FOR CERTAIN CATEGORIES OF AIRCRAFT AND SHIPS ARE ELIGIBLE UPON IMPORTATION FOR A FAVOURABLE TARIFF ARRANGEMENT ( 6 ), AS AMENDED BY REGULATION ( EEC ) NO 2788/78 ( 7 ), SHALL APPLY TO PRODUCTS COVERED BY THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY INTENDED FOR INCORPORATION IN THE SHIPS , BOATS AND OTHER VESSELS FALLING WITHIN SUBHEADINGS 89.01 A , 89.01 B I , 89.02 A , 89.02 B I AND 89.03 A OF THE COMMON CUSTOMS TARIFF , FOR THE PURPOSES OF THEIR CONSTRUCTION , REPAIR , MAINTENANCE OR CONVERSION AND INTENDED FOR FITTING TO OR EQUIPPING SUCH SHIPS , BOATS AND OTHER VESSELS . ARTICLE 4 MEMBER STATES SHALL TAKE THE MEASURES NECESSARY TO IMPLEMENT THIS DECISION . DONE AT BRUSSELS , 18 DECEMBER 1978 . THE PRESIDENT H.-D . GENSCHER